Name: 81/8/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 20 January 1981 appointing a Member of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-01-24

 Avis juridique important|41981D000881/8/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 20 January 1981 appointing a Member of the Commission of the European Communities Official Journal L 021 , 24/01/1981 P. 0020 - 0020**** CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 20 JANUARY 1981 APPOINTING A MEMBER OF THE COMMISSION OF THE THE EUROPEAN COMMUNITIES ( 81/8/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 11 AND THE SECOND SUBPARAGRAPH OF ARTICLE 12 THEREOF , WHEREAS MR FINN OLAV GUNDELACH WAS APPOINTED MEMBER OF THE COMMISSION BY DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF 1 JANUARY 1981 ; WHEREAS MR FINN OLAV GUNDELACH DIED ON 13 JANUARY 1981 ; WHEREAS , THEREFORE , A REPLACEMENT MUST BE FOUND FOR THE VACANCY THUS CREATED , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE MR POUL DALSAGER IS HEREBY APPOINTED MEMBER OF THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR THE PERIOD 21 JANUARY 1981 TO 5 JANUARY 1985 INCLUSIVE . DONE AT BRUSSELS , 20 JANUARY 1981 . THE PRESIDENT CH . A . VAN DER KLAAUW